United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-1182WM
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Western
      v.                                * District of Missouri.
                                        *
Michael E. Genetten,                    *       [UNPUBLISHED]
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: July 16, 1998
                                Filed: July 17, 1998
                                 _____________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

      In 1992, Michael E. Genetten pleaded guilty to conspiring to distribute cocaine,
and on the government's motion for a substantial assistance sentencing reduction,
Genetten was sentenced to five years probation. In 1996, the government moved to
revoke Genetten's probation because he had been convicted of and sentenced for the
second-degree murder of an infant in his care. After a hearing, the district court
revoked Genetten's probation and sentenced him to 57 months imprisonment. Genetten
contends the district court improperly relied on the circumstances and seriousness of
the probation violation in choosing Genetten's sentence without giving full
consideration to the sentencing factors in 18 U.S.C. § 3553(a). We disagree.
       When a district court finds a defendant has violated a condition of probation, the
court may revoke probation and "impose any other sentence that initially could have
been imposed." See 18 U.S.C. § 3565(a)(2); U.S. Sentencing Guidelines Manual Ch.
7, Pt.A, intro. 2(a), § 7B1.3(a)(1), p.s. (1997); United States v. Iverson, 90 F.3d 1340,
1345 (8th Cir. 1996). In determining an appropriate revocation sentence, a district
court should consider the factors listed in section 3553(a), see 18 U.S.C. § 3565(a), but
it need not make specific findings relating to every factor it considers, see United States
v. Graves, 914 F.2d 159, 160 (8th Cir. 1990) (per curiam). We thus conclude
Genetten's argument is meritless and affirm his sentence.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-